DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 4 November 2020.
Claims 5, 10-11, and 20 are cancelled.
Claims 2-4, 8, 14-15, and 17-19 are original.
Claims 1, 6-7, 9, 12-13, and 16 are currently amended.
Claims 1-4, 6-9, and 12-19 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claim limitation “mapping the post-machining stress-strain gradient to the unremoved macro part model elements according to the transfer map such that the unremoved macro part model elements have a post-machining stress-strain gradient based on the pre-machining stress-strain gradient and the post-machining stress-strain gradient of the micro reference model and the stress-strain state of the unremoved macro part model elements” (from claim 1, similar in claim 16) as interpreted in view of Applicant’s specification is the mapping of values which influence the stress/strain gradients, i.e. mapping values which influence the spatial distribution of stresses and strains is mapping stress-strain gradient. For example, see [0009] which recites “The mapping may be based on "before" and "after" values of equivalent plastic strain (EQPS), Cauchy stress, or any other suitable material property. For more complex material models such as the Bammann-Chiesa-Johnson Microstructural Evolution Model (BCJ-MEM) model, recrystallization, estimated room temperature yield stress, and other material properties may be used. Many material models have hundreds of variables, any of which could potentially be used in this regard. Multiple variables could even be used in conjunction with each other.” [similar at [0042].

The limitation “real time cycle” as interpreted in view of Applicant’s specification is a cycle of steps where each step represents some portion of time. See for example, the loop of fig 2 and [0043] “Blocks 124-130 are then repeated in a real-time cycle such that the stresses and strains of the post-machining stress-strain gradient of the macro part model elements 28 are allowed to resolve or relax in a time-realistic manner.” In other words, when the toolpath of a time increment is modeled to remove elements – then mapping occurs – then repeat for another time increment; this would be a process having a real time cycle.

The limitation “repeating steps f)-g) in a real time cycle such that the stresses and strains in the unremoved macro part model elements resolve in a time-realistic manner with micro level realistic physics” (taking claim 1 as exemplary, claim 16 has similar) includes the relative terms “time-realistic manner” and “micro level realistic physics”. Although the terms are used in the specification, the context of their use is the same as the claim, i.e. there is no guidance for determining what constitutes “time-realistic” or “micro level realistic physics” beyond that which is similar to what is already in the claim itself. Accordingly, “such that the stresses and strains in the unremoved macro part model elements resolve in a time-realistic manner” is interpreted as that which results from “repeating” “in a real time cycle”, i.e. if the steps are 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9, 12-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “at least steps f and g being performed at least partially simultaneously”. Step f recites “removing a macro part model element … such that a number of unremoved macro part model elements remain” while step g recites “mapping the … gradient to the unremoved macro part model elements”. Note that the basis for “the unremoved … elements” (in step g) is the removal of an element (in step f)  “such that a number of unremoved … elements remain”.  Given that “removing … such that … unremoved … elements remain” and “mapping … to the unremoved … elements” are the only two (explicitly claimed) actions of steps f and g, it is not clear how these can be performed “partially simultaneously”; i.e. since the “unremoved” elements are a result of the “removal” itself, it is not clear how the 
The specification at [0001] describes a problem to be solved as “this [a prior art] approach considers machining-induced stress and strain on the macro level only in a timeless manner”.  The specification at [0037]-[0043] (notably [0037], [0039], and [0043] collectively reciting “In most embodiments, macro part model elements 28 or groups of macro part model elements 28 may be removed in succession along a tool path so as to simulate physical removal of material via a machining tool. [from 0037] … The post-machining stress-strain gradient of the micro reference model 12 may then be mapped [from 0039] … Blocks 124-130 are then repeated in a real-time cycle … It should be noted that element removal, post-machining stress-strain gradient transfer mapping, and/or other steps may occur simultaneously. [from 0043]”), describes a process which may include steps f and g of claim 1.
Considering the problem to be solved and the solution described, for the purposes of further examination, it is assumed that “partially simultaneously” requires that steps f and g occur for a same portion of the tool path; e.g. for a tool path divided into sections occurring at differing simulated time periods, steps f and g are performed for the same simulated time period (i.e. “at least partially simultaneously” so that collectively the entire toolpath is not simulated in a “timeless manner” but rather is simulated in sections corresponding to distinct time periods with steps f and g occurring in a same time period.).

Regarding claim 16, the claim recites “at least steps i and j being formed at least partially simultaneously” and is rejected under reasoning presented for claim 1, mutatis mutandis.
Regarding claims 2-4, 6-9, and 12-15, the claims inherit the deficiencies of claim 1, but do not remedy the deficiencies, and are rejected under the reasoning presented for claim 1.

Regarding claims 17-19, the claims inherit the deficiencies of claim 16, but do not remedy the deficiencies, and are rejected under the reasoning presented for claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 12-14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma (MA ET AL., “MODELING OF RESIDUAL STRESS AND MACHINING DISTORTION IN AEROSPACE COMPONENTS”, March 2010, 43 pages, [Non-patent Literature Document cited on IDS filed 8 November 2017]).

Regarding claim 1, Ma discloses a computer-implemented method (as evidenced by the terms “computational”, “computer”, “computing”, “computations” found throughout; and also by references to the software used, e.g. DEFORMTM, FORGE, “CAD tools”, etc.) (pp5-11:§2: e.g. p7:fig 3:element 3 and from p7:¶2-p8:¶1: “In the “Multi-Step” procedure with path-dependent material removal, a complete remeshing is performed at each machining operation and the material removal follows the actual machining sequences. This is a more realistic representation of the machining process and it accounts for in-process distortions and workpiece/tooling interactions.”; pp28-36:§6, titled “MACHINING INDUCED RESIDUAL STRESSES AND DISTORTIONS” Examiner’s Note (EN): §2 provides an overview the process with some details while §6 provides for more details.), the computer-implemented method comprising the steps of:
a) receiving data representative of a micro reference model comprising a plurality of micro reference model elements (p34:§6.4: fig 41 and ¶1: e.g. “Figure 41 shows a flow chart of the production distortion model. The machining stresses are imported into DEFORMTM using a graphical user interface taking into account the cutter direction, path, and type. The GUI enables easy error-free import of data.”;) having a pre-machining stress-strain gradient (p34:§6.4: fig 41 and ¶1: e.g.: Bulk residual stresses, if significant, can be superposed on the machining stresses.” EN: “bulk residual stresses” indicate a stress strain gradient due to the previous processes, e.g. casting, rolling, heat treatment, quenching, etc – see for example p2 of Ma. Also, p36:¶1: “The approach starts with a residual stress pattern and distorted heat treat shape generated using DEFORMTM for heat treatment process modeling.” EN: calculation of the pre-machining stress strain gradient.), the pre-machining stress-strain gradient encompassing stresses and strains corresponding to pre-machining material forming conditions (p2:¶1: “Metallic components undergo various forming processes such as casting, forging, rolling, etc., in which the material is heated to very high temperatures. … After forming, the components are subjected to a series of heat treatment processes to improve the microstructure and material properties (e.g., toughness, strength, creep, fatigue).”; pp6-7:§2.2:¶¶2-4: “In the “One-Step” Procedure, plastic strains from the heat treat shape are mapped onto the machined shape, the strains and stresses are re-equilibrated to obtain the resulting distortion. … The “Multi-Step” Procedure with predetermined material removal is similar to the one-step procedure, but material is removed in multiple passes based on a pre-determined machining sequence. … In the “Multi-Step” procedure with path-dependent material removal, a complete remeshing is performed at each machining operation and the material removal follows the actual machining sequences.” EN: the multi-step procedure with path-dependent material removal is a refinement of the one-step procedure, i.e. the same as regards stresses/strains due to forming. p34:§6.4: fig 41 and ¶1: e.g.: Bulk residual stresses, if significant, can be superposed on the machining stresses.”);
b) receiving data representative of the plurality of micro reference model elements having a post-machining stress-strain gradient (p34:§6.4: fig 41 and ¶1: e.g. “The overall stress field is then equilibrated to obtain the component distortion. If the distortion is outside prescribed limits, the process is repeated with a different machining process until the distortions fall within the prescribed limits.”; Also, p36:¶1: “These results are then mapped onto the mesh used for machining simulation along with the geometry of the machining plan generated using CAD software and NC machining information. The geometry, representing the machined shape” EN: the resulting geometry being the shape determined from the machining simulation. See also pp28-33:§6.3 for three methods of determining post-machining stress-strain gradient information.);
(pp8-9:bridging ¶: “Residual stresses and strains have to be interpolated from the premachined shape (mesh) to the post-machined shape (mesh). This process of interpolation introduces errors in the simulation which can be significant if the component geometry has thin walls adjacent to thicker sections. … The solution accuracy was improved with a combination of controlling the local mesh density to have finer elements in thin geometrical features and high stress gradient regions, local remeshing, and improved interpolation schemes.” And p9:¶2: “Two new interpolation schemes were developed. In the first, the interpolation is performed based on a local polynomial fit. In the second, the element variables are stored also at the nodes and the nodal values used during interpolation, which avoids the error during transfer of element data to nodes.”);
d) receiving a transfer map based on the pre-machining stress-strain gradient and the post- machining stress-strain gradient (p34:§6.4: step 4: “Import machining induced residual stresses to the near surface mesh (details below).” And the “details below”: “The following procedure was developed for importing cutting induced residual stress: … 4. Define machining induced residual stress as a function of depth or a constant value. 5. Interpolate imported stress components to the mesh nodal locations. Rotate the stress components to the model coordinate system. …”. EN: the definition and interpolation scheme is the transfer map), the transfer map forming conditional relationships between data points of the pre-machining stress-strain gradient and the post-machining stress-strain gradient (pp8-9:bridging ¶: “Residual stresses and strains have to be interpolated from the premachined shape (mesh) to the post-machined shape (mesh). This process of interpolation introduces errors in the simulation which can be significant if the component geometry has thin walls adjacent to thicker sections. … The solution accuracy was improved with a combination of controlling the local mesh density to have finer elements in thin geometrical features and high stress gradient regions, local remeshing, and improved interpolation schemes.” And p9:¶2: “Two new interpolation schemes were developed. In the first, the interpolation is performed based on a local polynomial fit. In the second, the element variables are stored also at the nodes and the nodal values used during interpolation, which avoids the error during transfer of element data to nodes.” EN: conditioned upon high stress gradient regions);
e) receiving data representative of a macro part model comprising a plurality of macro part model elements (p34:steps 1-2: “1. Generate a brick mesh for the final machined component. 2. Generate multiple layers of near surface mesh to capture the machining stresses.”) having a pre-machining stress-strain gradient (p34:step 3: “Interpolate bulk residual stress from heat treatment to this mesh, if needed.”), the pre-machining stress-strain gradient of the macro part model elements encompassing stresses and strains corresponding to pre-machining material forming conditions (p2:¶1: “Metallic components undergo various forming processes such as casting, forging, rolling, etc., in which the material is heated to very high temperatures. … After forming, the components are subjected to a series of heat treatment processes to improve the microstructure and material properties (e.g., toughness, strength, creep, fatigue).”; pp6-7:§2.2:¶¶2-4: “In the “One-Step” Procedure, plastic strains from the heat treat shape are mapped onto the machined shape, the strains and stresses are re-equilibrated to obtain the resulting distortion. … The “Multi-Step” Procedure with predetermined material removal is similar to the one-step procedure, but material is removed in multiple passes based on a pre-determined machining sequence. … In the “Multi-Step” procedure with path-dependent material removal, a complete remeshing is performed at each machining operation and the material removal follows the actual machining sequences.” EN: the multi-step procedure with path-dependent material removal is a refinement of the one-step procedure, i.e. the same as regards stresses/strains due to forming. p34:§6.4: fig 41 and ¶1: e.g.: Bulk residual stresses, if significant, can be superposed on the machining stresses.”);
f) removing a macro part model element from the macro part model so as to simulate physical removal of material such that a number of unremoved macro part model elements remain, (p7:¶¶3-4: e.g. “The material removal can be accomplished in two ways: Boolean or remeshing.” p8:§2.3:¶2: “In the modeling of the material removal process during machining, a new finite element mesh has to be generated on the as-machined shape. ”; p10:¶1: “In order to facilitate the material removal process for machining distortion modeling, the machining path information (described by G code) was converted to a geometry that can be used to generate the machined workpiece configuration (Figure 9).”; p34:step 1 and 6: “1. Generate a brick mesh for the final machined component. … 6. Repeat the process for subsequent machining operations, if needed.”; p36:¶1: “The geometry, representing the machined shape, is then meshed, clamping loads are added, and machining is carried out through element removal.”)  the unremoved macro part model elements having a stress-strain state (pp8-9:§2.3:¶¶2-5: “Residual stresses and strains have to be interpolated from the pre-machined shape (mesh) to the post-machined shape (mesh). … Therefore, every element and node in the model is changed and the state variables are interpolated from the old mesh to the new mesh. … During data interpolation, only the modified nodes/elements are affected. Therefore, interpolation error can be avoided for the major part of the mesh which remains unchanged. … The method of combining local remeshing, improved interpolation, and mesh windows to control element size helps reduce errors. In general this method results in peak values of stress and strain being retained more accurately than the previous methods”; p34:step 3: “Interpolate bulk residual stress from heat treatment to this mesh, if needed.”);
g) mapping the post-machining stress-strain gradient to the unremoved macro part model elements according to the transfer map such that the unremoved macro part model elements have a post-machining stress-strain gradient based on the pre-machining stress-strain gradient and the post-machining stress-strain gradient of the micro reference model (p10:¶1: “p34:§6.4 as cited above, e.g. p34:step 4: “4. Import machining induced residual stresses to the near surface mesh (details below).” EN: the unremoved macro part model elements have a gradient based on the pre/post machining of the microelements via the mapping.) and the stress-strain state of the unremoved macro part model elements (pp8-9:§2.3:¶¶2-5 as cited above – e.g. “Residual stresses and strains have to be interpolated from the pre-machined shape (mesh) to the post-machined shape (mesh).”; p34:step 3: “Interpolate bulk residual stress from heat treatment to this mesh, if needed.”), the mapping being based on at least two material property variables (p11:§3.1: “The data needed in order to do this are listed below. All data should cover the range from room temperature up to the heat treat temperature. • Constitutive behavior (stress-strain in plastic region) • Young’s Modulus • Creep and stress relaxation data • Poisson’s Ratio • Thermal Expansion Coefficient • Heat Capacity • Thermal Conductivity • Heat transfer coefficients during the entire quench process”) and interpolation according to the interpolation function (pp8-9:§2.3:¶¶2-5 as cited above – e.g. “Residual stresses and strains have to be interpolated from the pre-machined shape (mesh) to the post-machined shape (mesh).”), wherein the interpolation maps post-machining stress-strain values of the post-machining stress-strain gradient to unremoved macro part model elements according to increasing differences between the output data points of the interpolation function and pre-machining stress-strain values of the macro part model elements (pp8-9:bridging ¶: “Residual stresses and strains have to be interpolated from the premachined shape (mesh) to the post-machined shape (mesh). This process of interpolation introduces errors in the simulation which can be significant if the component geometry has thin walls adjacent to thicker sections. … The solution accuracy was improved with a combination of controlling the local mesh density to have finer elements in thin geometrical features and high stress gradient regions, local remeshing, and improved interpolation schemes.” EN: The remeshing and interpolation are the mapping. The “higher density” in high stress gradient regions indicates increasing difference in values (i.e. “gradient” is a measure of spatial difference in adjacent locations).); and
h) repeating steps f)-g) in a real time cycle (p7:¶2: “a complete remeshing is performed at each machining operation and the material removal follows the actual machining sequences”; p8:§¶2: “In the modeling of the material removal process during machining, a new finite element mesh has to be generated on the as-machined shape.”; p9:¶4: “In order to easily setup the model for multiple machining operations and passes”; p34:step 6: “6. Repeat the process for subsequent machining operations, if needed.”) such that the stresses and strains in the unremoved macro part model elements resolve in a time-realistic manner with micro level realistic physics (EN: this necessarily follows as discussed in the section “Claim Interpretation” herein above. Note also that Ma discloses equilibration (additional “real[ism]”) following the mapping, see for example p34:§6.4:¶1: “The overall stress field is then equilibrated to obtain the component distortion” and step 5: “Carry out a stress equilibrium simulation.”),
at least steps f and g being performed at least partially simultaneously (p35:step 3: “3. Input cutting direction for the region”; p34:step 6: “6. Repeat the process for subsequent machining operations, if needed.” EN: “partially simultaneously” for a given cutting direction, i.e. repeated simultaneously for each period in a given cutting direction, see also rejections under 35 USC §112 above.).

Regarding claim 2, Ma discloses the method of claim 1, wherein the macro part model element being removed is selected for removal based on coordinate space locations of the elements (p7:¶3: “material inside the machining path is removed” and p9:¶1: “only the elements along the machined surface and their neighboring elements are remeshed” EN: “inside the machining path” indicates “coordinate space locations” within the machining path, and “along the machined surface” indicates “coordinate space locations” on one side of the surface.).

Regarding claim 3, Ma discloses the method of claim 1, wherein the macro part model element being removed is selected for removal based on element connectivity of the macro part model elements (p7:¶3: “obtain the new geometry by a Boolean operation of the current geometry and the machining path” and p9:¶1: “only the elements along the machined surface and their neighboring elements are remeshed” EN: these indicate that “entire elements” are removed when all of the connected nodes of the element are within the region, see also p9:fig 7 depicting the Boolean operation and remeshing).

Regarding claim 4, Ma discloses the method of claim 1, further comprising the step of simulating a machining operation on the micro reference model (pp28-33:§§6.1-6.3. EN: This section outlines three manners of simulating machine operations, one finite-element methods – §6.1, one method combining empirical data with analysis – §6.2, and one combining empirical data with an analytical model and numerical analysis – §6.3).

Regarding claim 6, Ma discloses the method of claim 4, wherein simulating a machining operation is time portional (as cited for steps f and g of claim 1 above. EN: The multiple passes and mappings indicate the machining is time portion, i.e. only a portion of the time of the entire (all passes) machining process.).

Regarding claim 7, Ma discloses the method of claim 4, wherein simulating a machining operation is length-scale (p34:§6.4:¶1: “The machining stresses are imported into DEFORMTM using a graphical user interface taking into account the cutter direction, path, and type.” EN: importing along the tool path indicates full-length scale, i.e. over the path covered during the portion of the machining time simulated. See also rejections under 35 USC §112 above.).

Regarding claim 8, Ma discloses the method of claim 1, wherein macro part model elements or groups of macro part model elements are removed in succession along a tool path so (p7:¶¶3-4: e.g. “The material removal can be accomplished in two ways: Boolean or remeshing.” p8:§2.3:¶2: “In the modeling of the material removal process during machining, a new finite element mesh has to be generated on the as-machined shape. ”; p10:¶1: “In order to facilitate the material removal process for machining distortion modeling, the machining path information (described by G code) was converted to a geometry that can be used to generate the machined workpiece configuration (Figure 9).”; p34:step 1 and 6: “1. Generate a brick mesh for the final machined component. … 6. Repeat the process for subsequent machining operations, if needed.”; p36:¶1: “The geometry, representing the machined shape, is then meshed, clamping loads are added, and machining is carried out through element removal.”).

Regarding claim 9, Ma discloses the method of claim 8, further comprising the step of selecting dynamic parameters of the micro reference model corresponding to one of a plurality of actual machining operations (p28:§6.1:¶1: “Simulations were performed using AdvantEdge for selected conditions of cutting speed, feed, radial and axial depths of cut, cutter geometry (including edge preparation, axial and radial rake angles, number of flutes) and material grade.”; p34:§6.4:¶1: “The machining stresses are imported into DEFORMTM using a graphical user interface taking into account the cutter direction, path, and type.”).

Regarding claim 12, Ma discloses the method of claim 1, wherein the interpolation function is a linear function (p9:¶2: “the interpolation is performed based on a local polynomial fit” EN: note that a degree 1 polynomial fit is linear and among the polynomial fits (e.g. degree 1, degree 2, degree 3, …) that would be immediately envisaged given the disclosure of “local polynomial fit”. ).

Regarding claim 13, Ma discloses the method of claim 1, wherein the interpolation function is a quadratic function or higher order function (p9:¶2: “the interpolation is performed based on a local polynomial fit” EN: note that a degree 2 (or higher) polynomial fit is quadratic (or higher) and among the polynomial fits (e.g. degree 1, degree 2, degree 3, …) that would be immediately envisaged given the disclosure of “local polynomial fit”. ).

Regarding claim 14, Ma discloses the method of claim 1, wherein the transfer map is based on equivalent plastic strain (EQPS) (p13:last ¶-14:¶1: “A methodology to obtain flow stress data suitable for machining simulation using inverse numerical analysis was developed. … The Johnson-Cook flow stress equation was used: [and the Johnson-Cook equation that follows this phrase]” EN: As evidenced by Haddag (2010) [at p528 just below eq 2 – the Johnson-Cook equation], the ξ represents the equivalent plastic strain.).

Regarding claim 16, Ma discloses a computer-implemented method (as for claim 1) for simulating machining effects in an object (as for claim 1), the computer implemented method comprising the steps of:
a) generating data representative of a micro reference model comprising a plurality of micro reference model elements (as for claim 1:step a);
b) generating data representative of the micro reference model elements having a pre- machining stress-strain gradient (as for claim 1:step a);
(as for claim 1:step c);
d) simulating a machining operation on the micro reference model (as for claim 4);
e) generating data representative of the micro reference model elements having a post- machining stress-strain gradient (as for claim 1:step b);
f) generating a transfer map based on the pre-machining stress-strain gradient and the post- machining stress-strain gradient (as for claim 1: step d);
g) generating data representative of a macro part model comprising a plurality of elements (as for claim 1:step e);
h) generating data representative of the macro part model elements having a pre-machining stress-strain gradient (as for claim 1:step e);
i) removing a macro part model element from the macro part model so as to simulate physical removal of material such that a number of unremoved macro part model elements remain (as for claim 1:step f), the unremoved macro part model elements having a stress-strain state (as for claim 1:step f);
j) mapping the post-machining stress-strain gradient to the unremoved macro part model elements according to the transfer map such that the unremoved macro part model elements have a post-machining stress-strain gradient based on the pre-machining stress-strain gradient and the post-machining stress-strain gradient of the micro reference model (as for claim 1:step g) and the stress-strain state of the unremoved macro part model elements (as for claim 1:step g); and
(as for claim 1:step h) such that the stresses and strains in the unremoved macro part model elements resolve in a time-realistic manner (as for claim 1:step h),
at least steps f and g being performed at least partially simultaneously (as for claim 1).

Regarding claim 17, Ma discloses the method of claim 16, wherein the macro part model element being removed is selected for removal based on coordinate space locations of the elements (as for claim 2).

Regarding claim 18, Ma discloses the method of claim 16, wherein the macro part model element being removed is selected for removal based on element connectivity of the macro part model elements (as for claim 3).

Regarding claim 19, Ma discloses the method of claim 16, wherein macro part model elements or groups of macro part model elements are removed in succession along a tool path so as to simulate physical removal of material via a machining tool (as for claim 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ma as applied to claim 1 above, and further in view of Haddag (HADDAG, B., S. ATLATI, M. NOUARI, AND M. ZNASNI. "Finite element formulation effect in three-dimensional modeling of a chip formation during machining." International Journal of Material Forming 3, no. 1 (2010): 527-530.).

Regarding claim 15, Ma discloses the method of claim 1, wherein the transfer map is based on stress (p34:§6.4: step 4: “Import machining induced residual stresses to the near surface mesh (details below).” And the “details below”: “The following procedure was developed for importing cutting induced residual stress: … 4. Define machining induced residual stress as a function of depth or a constant value. 5. Interpolate imported stress components to the mesh nodal locations. Rotate the stress components to the model coordinate system. …”).
Ma does not explicitly disclose Cauchy stress.
However, Haddag teaches at p527:§2:¶1: “each material point in the cutting tool and the workpiece should satisfy simultaneously two equilibrium equations: [eqs 1] where σ is the Cauchy stress tensor”.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ma in view of the teachings of Haddag to include “wherein the transfer map is based on Cauchy stress” by incorporating Cauchy stress considerations in the mapping of Ma since as disclosed by Haggad – “each material point in the cutting tool and the workpiece should satisfy simultaneously two equilibrium equations”, i.e. since the governing physics of tool/workpiece constrain the interaction in terms including Cauchy stress and simulation is intended to give behavior corresponding to that of the governing physics (i.e. be as realistic as is feasible).

Response to Arguments
Applicant (p8:¶1):
In light of the interview discussion, claim 1 has been amended to recite, among other features, a step of receiving an interpolation function generated according to the plurality of micro reference model elements, the interpolation function producing output data points.
Examiner’s response:
Note that this is similar to the prior claimed “output points” of prior claim 11 and is rejected similarly.

Applicant (p8:¶1, continuing):

Examiner’s response:
Note that mapping based on interpolation is similar to the prior claimed “mapping” “according to … the function” of prior claim 11 and is rejected similarly. Regarding two material property variables, Ma discloses the data needed, including property variables, at p11:§3.1.

Applicant (p8:¶1, continuing):
Claim 1 has further been amended to recite the interpolation maps post-machining stress-strain values of the post-machining stress-strain gradient to unremoved macro part model elements according to increasing differences between the output data points of the interpolation function and pre-machining stress-strain values of the macro part model elements
Examiner’s response:
Note that this is similar to prior claim 11 and is rejected similarly.

Applicant (p8:¶2):
In further interest of advancing prosecution, claim 1 has also been amended to recite the transfer map forms conditional relationships between data points of the pre-machining stress-strain gradient and the post-machining stress-strain gradient.
Examiner’s response:
Note that the specification does not describe conditional relationships beyond what is in the claim, e.g. no description of the conditional relationships themselves. Nevertheless, Ma 

Applicant (p8:¶2, continuing):
Claim 1 has further been amended to recite the pre-machining stress-strain gradients of steps a) and e) (formally step d)) encompass stresses and strains corresponding to pre-machining material forming conditions.
Examiner’s response:
Note that Ma discloses such forming conditions at page 2 (e.g. casting, forging, rolling,  heat treatment processes) and pp6-7 (e.g. heat treat).

Applicant (p8:¶2, continuing):
Claim 1 has also been amended to recite at least steps f) and g) are performed at least partially simultaneously.
Examiner’s response:
Note that there is a clarity issue regarding partially simultaneously (see rejections under 35 USC §112. Nevertheless, Ma discloses an iterative procedure whereby, elements are removed and the mapping process performed for each iteration where an iteration corresponds to a cutting direction (i.e. removing and mapping during a single simulated time period associated with a cutting direction) [see Ma at pp34-35.

Applicant (p8:¶3):
Examiner: Applicant notes that the claims were amended to match claim 1 amendments.

Applicant (p8:¶4-p9:¶1):
Examiner: Applicant notes that claim 16 is amended similarly to claim 1.

Applicant (p9:¶2):
None of the cited references, alone or in combination, teach the invention as claimed in claims 1 and 16. For example, the interpolation performed in Ma is a solution to a remeshing problem due to material removal in a conventional machining simulation. Ma does not contemplate mapping (according to a transfer map) based on an interpolation function, wherein the interpolation maps post-machining stress-strain values of the post-machining stress-strain gradient to unremoved macro part model elements according to increasing differences between the output data points of the interpolation function and pre-machining stress-strain values of the macro part model elements.
Examiner’s response:
These remarks provide a characterization of the Ma reference and assert that this is not what is claimed; however, the remarks do not particularly point out a distinction. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The examiner respectfully disagrees. As regards remeshing, Ma discloses that the remeshing is in high stress gradient regions; accordingly, when mapping with the interpolation function onto the finer mesh, the stress and strain values are mapped via interpolation to the finer mesh points to better represent the changing values (i.e. better represent the increasing 

Applicant (p9:¶3):
Furthermore, it would not be obvious to modify the cited references to achieve this feature because there is no reason or suggestion to do so. In fact, Ma teaches away from using interpolation. Specifically, Ma views interpolation as a necessary (within its own application) evil that introduces errors and is performed as sparingly as possible (see pages 8 and 9 of Ma). Indeed, one skilled in the art seeking to improve the transfer mapping results of the present invention would not be aided by the cited references.
Examiner’s response:
The examiner respectfully disagrees. In particular, Ma does not teach away from using interpolation, but to the contrary, teaches improvements to interpolation in view of higher stress gradients due to machining operations (Ma at pages 8-9).

Examiner:
Applicant’s remaining arguments ultimate rely on those discussed above.

Conclusion
Claims 1-4, 6-9, and 12-19 are rejected.
:
KARAOUNI, HABIB, BENOIT SOUVESTRE, AND YVES AHIPO. "Machining Advanced Simulation: Distortion Prediction of Prestressed Machined Parts in NCSIMUL environment." (2010): 6 pages.
Discussing finite element analysis of distortion – ignores “secondary surfacing residual stresses induced by the machining”
MADHAVAN, V., V. A. GANDIKOTA, AND R. AGARWAL. "Nonlinear finite element analysis of machining and sheet metal forming." AIA A journal 38, no. 11 (2000): 2176-2186.
Discussing finite element analysis of tool workpiece interaction using adaptive mesh refinement
YIN, YANLING, WEI‐TSU WU, SHESH SRIVATSA, S. LEE SEMIATIN, AND JOHN GAYDA. "Modeling Machining Distortion of Aircraft‐Engine Disk Forgings." In AIP Conference Proceedings, vol. 712, no. 1, pp. 400-405. American Institute of Physics, 2004.
Discussing methods similar to those of the Ma disclosure relied upon in the rejection – has a common author (Srivasta) with the Ma disclosure
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached on Monday-Friday 6:30am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/R.S.B./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128